The offense is murder; the punishment, confinement in the penitentiary for two years.
The statement of facts does not appear to have been filed in the trial court. This court will not consider a statement of facts which fails to show that it was filed in the trial court. White v. State, 109 Tex.Crim. Rep., 5 S.W.2d 510; Poteet v. State, 112 Tex.Crim. Rep., 17 S.W.2d 46. The questions presented by appellant's bills of exception cannot be reviewed in the absence of a statement of facts.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 294 
                    ON MOTION FOR REHEARING.